DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (9,459,443).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 

Regarding Claim 1, in Fig. 1K, Cheng et al. discloses a semiconductor structure, comprising: a substrate 210; a plurality of vias 240a/240b penetrating the substrate. wherein each of the plurality of vias includes a conductive or semiconductive portion 240a/240b surrounded by an oxide layer 222a/222b (see Fig. 1H); a signal transmitting portion (sensing electrode) 170, disposed in the substrate, wherein adjacent vias of the plurality of vias surrounds the signal transmitting portion; a heater 150, electrically connected to the signal transmitting portion; and a sensing material 160/S, disposed over the heater and electrically connected to the substrate.  
Regarding Claim 2, a membrane 140, disposed over the substrate and surrounding the heater.  
Regarding Claim 3, the heater 150 extends laterally along the membrane from a top view perspective and penetrates the membrane to contact the plurality of vias from a cross section.  
Regarding Claim 4, the substrate defines a cavity 182 therein, and the cavity is surrounded by the plurality of vias.  

Regarding Claim 6, the heater includes a plurality of metal layers stacked over each other (see column 7)
Regarding Claim 7, in Fig. 1K, Cheng et al. discloses a MEMS substrate 210, including a plurality of vias 240a/240b/222a/222b connecting a first surface and a second surface opposite to the first surface of the MEMS substrate, wherein the plurality of vias surrounds a portion of the MEMS substrate and each of the plurality of vias -27 -TSMC No.: P20150233US03 /Attorney Docket No.: T12073/US10162 includes a conductive or semiconductive portion 240a/240b surrounded by an oxide layer 222a/222b; a heater 150 disposed over the second surface of the MEMS; a sensing material S, disposed over the heater; and a semiconductor substrate 220/230, disposed over the first surface of the MEMS substrate and electrically connected to the MEMS substrate.  
Regarding Claim 8, a sensing electrode 170, disposed over the heater, and electrically connected to the MEMS substrate, wherein a portion of the sensing electrode is covered by the sensing material 160/S.  
Regarding Claim 9, a portion of the sensing electrode 170 extended out from the sensing material is electrically connected to the portion of the MEMS substrate through the heater.  
Regarding Claim 10, a metallic structure 154/174, disposed over the first surface of the MEMS substrate and connected to the portion of the MEMS substrate.  

Regarding Claim 12, in Figs. 1G and columns 4 and 5 an intermetallic dielectric (IMD) structure, disposed between the semiconductor substrate and the metallic structure, and including a an intermetallic dielectric (IMD) layer and a conductive structure disposed within the IMD layer.  
Regarding Claim 13, in Figs 1G and 1J, a bonding structure, electrically connecting the IMD structure to the metallic structure.  
Regarding Claim 14, a portion of the heater 150 is directly over the portion of the MEMS substrate.  
Regarding Claim 15, in Fig. 1J, Cheng et al. discloses a method of manufacturing a semiconductor structure, comprising: receiving a first substrate 220/223 including a plurality of vias 240a/240b/222a/222b extending from a first surface of the first substrate and stopped inside the first substrate, wherein the plurality of vias is filled with a conductive or semiconductive material; forming a heater 150 over the first surface of the first substrate and electrically connected to a first portion of the first substrate between two or more adjacent vias of the plurality of vias; forming a sensing electrode 170 over the heater; and exposing the conductive or semiconductive material from a second surface of the first substrate, wherein the second surface is opposite to the first surface.  
Regarding Claim 16, forming a sacrificial layer 110/180 over the sensing electrode, prior to the exposure of the conductive or semiconductive material; and 
Regarding Claim 17, forming a bonding structure electrically connecting the first portion of the first substrate, prior to bonding the second substrate, wherein the second substrate is electrically connected to the first substrate through the bonding structure (see column 7 and 8)
Regarding Claim 18, removing the sacrificial layer 110/180; forming a sensing material S/160 to cover a first portion of the sensing electrode and expose a second portion of the sensing electrode, wherein the second portion of the sensing electrode surrounds the sensing material form a top view perspective.  
Regarding Claim 19, removing a second portion of the first substrate 210 to form a cavity 182, wherein the second portion is surrounded by the first portion of the first substrate.  
Regarding Claim 20, forming a sensing material S/160 over the sensing electrode, wherein the sensing material - 29 -TSMC No.: P20150233US03 /Attorney Docket No.: T12073/US10162 covers the cavity and exposes the first portion of the first substrate from a top view perspective.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,567,207. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding Claim 1, both the instant claim 1 and claim 1 of ‘207 disclose;
A semiconductor structure, comprising: a substrate; a plurality of vias penetrating the substrate. wherein each of the plurality of vias includes a conductive or semiconductive portion surrounded by an oxide layer; a signal transmitting portion (claimed as sensing electrode in ‘207), disposed in the substrate, wherein adjacent vias of the plurality of vias surrounds the signal transmitting portion; a heater, electrically connected to the signal transmitting portion; and a sensing material, disposed over the heater and electrically connected to the substrate.
Regarding Claim 2, both the instant claim 2 and claim 1 of ‘207 disclose 
a membrane, disposed over the substrate and surrounding the heater.
Regarding Claim 3, both the instant claim 3 and claim 6 of ‘207 disclose
the heater extends laterally along the membrane from a top view perspective and penetrates the membrane to contact the plurality of vias from a cross section.
	Regarding Claim 4, both the instant claim 4 and claim 1 of ‘207 disclose
the substrate defines a cavity therein, and the cavity is surrounded by the plurality of vias.
	Regarding Claim 5, both the instant claim 5 and claim 2 of ‘207 disclose
the heater includes tungsten alloy, tungsten silicide (WSi), titanium tungsten (TiW), titanium aluminum nitride (TiA1N), tantalum aluminum (TaAl), chromium (Cr), platinum 
	Regarding Claim 6, both the instant claim 6 and claims 1 and 3 of ’207 disclose
the heater includes a plurality of metal layers stacked over each other.  

Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10035700. Although the claims at issue are not identical, they are not patentably distinct from each other because 
	Regarding Claim 7, both the instant claim 7 and claim 15 of ’00 disclose
A semiconductor structure, comprising: a MEMS substrate, including a plurality of vias connecting a first surface and a second surface opposite to the first surface of the MEMS substrate, wherein the plurality of vias surrounds a portion of the MEMS substrate and each of the plurality of vias -27 -TSMC No.: P20150233US03 /Attorney Docket No.: T12073/US10162 includes a conductive or semiconductive portion surrounded by an oxide layer; a heater disposed over the second surface of the MEMS; a sensing material, disposed over the heater; and a semiconductor substrate, disposed over the first surface of the MEMS substrate and electrically connected to the MEMS substrate.
Regarding Claim 8, both the instant claim 8 and claim 15 of ’00 disclose
 a sensing electrode, disposed over the heater, and electrically connected to the MEMS substrate, wherein a portion of the sensing electrode is covered by the sensing material.
Regarding Claim 9, both the instant claim 9 and claim 15 of ’00 disclose
a portion of the sensing electrode extended out from the sensing material is electrically connected to the portion of the MEMS substrate through the heater.

a metallic structure, disposed over the first surface of the MEMS substrate and connected to the portion of the MEMS substrate.
Regarding Claim 11, both the instant claim 11 and claims 15 and 18 of ’00 disclose	
a cavity is defined within the MEMS substrate and surrounded by the metallic structure.
Regarding Claim 12, both the instant claim 12 and claims 15-20 of ’00 disclose
an intermetallic dielectric (IMD) structure, disposed between the semiconductor substrate and the metallic structure, and including a an intermetallic dielectric (IMD) layer and a conductive structure disposed within the IMD layer.
Regarding Claim 13, both the instant claim 13 and claims 15-20 of ’00 disclose
 a bonding structure, electrically connecting the IMD structure to the metallic structure.
Regarding Claim 14, both the instant claim 14 and claim 15 of ’00 disclose
a portion of the heater is directly over the portion of the MEMS substrate.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10618804. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding Claim 15, both the instant claim 15 and claims 15-20 of ‘804 disclose

Regarding Claim 16, both the instant claim 16 and claims 15-20 of ‘804 disclose
forming a sacrificial layer over the sensing electrode, prior to the exposure of the conductive or semiconductive material; and bonding a second substrate over the second surface of the first substrate, after the exposure of the conductive or semiconductive material.
Regarding Claim 17, both the instant claim 17 and claims 15-20 of ’804 disclose
 forming a bonding structure electrically connecting the first portion of the first substrate, prior to bonding the second substrate, wherein the second substrate is electrically connected to the first substrate through the bonding structure.
Regarding Claim 18, both the instant claim 18 and claims 15-20 of ‘804 disclose
removing the sacrificial layer; forming a sensing material to cover a first portion of the sensing electrode and expose a second portion of the sensing electrode, wherein the second portion of the sensing electrode surrounds the sensing material form a top view perspective.
Regarding Claim 19, both the instant claim 19 and claims 15, 19 and 20 of ‘804 disclose
removing a second portion of the first substrate to form a cavity, wherein the second portion is surrounded by the first portion of the first substrate.

forming a sensing material over the sensing electrode, wherein the sensing material - 29 -TSMC No.: P20150233US03 /Attorney Docket No.: T12073/US10162 covers the cavity and exposes the first portion of the first substrate from a top view perspective.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914.  The examiner can normally be reached on M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAZLI ERDEM/           Primary Examiner, Art Unit 2826                                                                                                                                                                                             	4/6/2021